DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12 and 14 have been allowed.
Claims 6 and 13 have been cancelled.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Priest, USPAP 2019/0295,427.  Priest discloses air traffic control systems and methods include communicating with passenger drones via one or more cell towers associated with the one or more wireless networks, wherein the passenger drones each include hardware and antennas adapted to communicate to the one or more cell towers, and wherein each passenger drone has a unique identifier in the air traffic control system; obtaining data associated with flight of each of the passenger drones based on the communicating; and managing the flight of each of the passenger drones based on the obtained data and performance of one or more functions associated with air traffic control, wherein each passenger drone is configured to constrain flight based on a determined route.
Priest discloses via figures 2 and 3:

    PNG
    media_image1.png
    919
    601
    media_image1.png
    Greyscale

Priest discloses via figure 6:

    PNG
    media_image2.png
    499
    609
    media_image2.png
    Greyscale



Priest discloses via figures 39 and 40:

    PNG
    media_image3.png
    891
    619
    media_image3.png
    Greyscale

Priest discloses via figures 35 and 36:

    PNG
    media_image4.png
    898
    640
    media_image4.png
    Greyscale

Priest discloses via figure 33:

    PNG
    media_image5.png
    372
    649
    media_image5.png
    Greyscale


Priest discloses via figure 32:

    PNG
    media_image6.png
    960
    570
    media_image6.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In regard to claims 1 and 8, Priest taken either individually or in combination with other prior art of record fails to teach or render obvious a method/apparatus for controlling the flight of an Unmanned Aerial Vehicle (UAV), comprising:
when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction and the air route adjustment margin; acquiring coordinates of the reference point; determining coordinates of a target point according to a direction angle and the flight distance parameter, wherein the direction angle is determined by the starting flight position and the coordinates of the reference point; acquiring a real-time course angle of the UAV; calculating an air route deviation according to the direction angle and the course angle; controlling the UAV to align with the target point according to the air route deviation; and calculating a distance between the reference point and the target point, and controlling the UAV to fly to the target point.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (U.S. patent application publication 2017/0337,824) discloses generating a digital flight path within complex mission boundaries. In particular, in one or more embodiments, systems and methods generate flight legs that traverse a target site within mission boundaries. Moreover, one or more embodiments include systems and methods that utilize linking algorithms to connect the generated flight legs into a flight path. Moreover, one or more embodiments include systems and methods that generate a mission plan based on the flight path. In one or more embodiments, the generated mission plan enables a UAV to traverse a flight area within mission boundaries and capture aerial images with regard to the target site. Furthermore, in one or more embodiments, systems and methods capture digital aerial images of vertical surfaces of a structure by generating a reference surface and flight legs corresponding to the reference surface.
Terry et al. (U.S. patent application publication 2017/0355,457) discloses a three-dimensional (3D) coverage mapping of a coverage area of a cell site using an Unmanned Aerial Vehicle (UAV) includes causing the UAV to fly about the coverage area at one or more elevations; causing the UAV to take measurements of wireless performance during flight about the coverage area; and utilizing the measurements to derive a 3D coverage map of the coverage area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667